Citation Nr: 9912009	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-03 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1970 to August 1972.

In May 1997, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia denied the veteran's 
claim for service connection for residuals of a right knee 
injury.  He timely appealed the RO's decision to the Board of 
Veterans'Appeals (Board).

REMAND

The veteran requested a RO hearing in June 1997 shortly after 
being advised that the RO had denied his service connection 
claim. The RO and the veteran's representative subsequently 
agreed to defer the hearing in January 1998 in order to 
obtain additional medical records.  When it was determined 
that no additional medical records were available, the 
requested hearing, inadvertently, was never conducted.  In 
order to avoid denying the veteran his right to procedural 
due process, a hearing must now be scheduled.  See 38 C.F.R. 
§ 20.700 (1998). 

Accordingly, the case is hereby remanded to the RO for the 
following action:

The RO should schedule the veteran for a Regional 
Office hearing at the earliest opportunity.  The RO 
should provide written notification to the veteran 
of the date, time and location of the hearing at 
his address of record.  If, for any reason, the 
veteran no longer desires to testify at a hearing, 
then he should indicate this in a signed writing, 
and such document to that effect should be 
associated with the claims file.

The claims file should then be returned to the Board in 
accordance with current applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and the Board does not intimate any 
opinion as to the outcome of the case on the merits, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









